COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Rachael Braud v. Nathan Lane Robert

Appellate case number:     01-19-00163-CV

Trial court case number: 2017-64891

Trial court:               245th District Court of Harris County

         This Court received a notice from the district clerk that appellant had not requested or paid
for the clerk’s record. Notice issued to appellant that the appeal might be dismissed, but appellant
filed a response indicating that she had filed an affidavit of indigence in the trial court. This Court
issued an order directing appellant to file a statement of inability in the trial court and to file a
supplemental clerk’s record indicating that she had filed this statement of inability. Appellant
responded that she had filed the document, but that the trial court had not yet made a decision
about her ability to afford costs.
        Accordingly, this Court directs the trial court clerk to prepare and file a supplemental
clerk’s record within 14 days of the date of this order, containing the Statement of Inability
appellant filed with the trial court and any order issued by the trial court in connection with this
statement of inability. See TEX. R. CIV. P. 145(a); TEX. R. APP. P. 34.5(c).
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower______
                    Acting individually  Acting for the Court


Date: __March 5, 2020____